Order filed August 6, 2019




                                     In The

                       Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00690-CV
                                 ____________

                KEEBLE LOVALL & LIZ YOUNG, Appellant

                                       V.

U.S. BANK NATIONAL ASSOCIATION, SOLEY AS TRUSTEE FOR THE
              RMAC TRUST, SERIES 2016-CTT, Appellee


                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-061841

                                  ORDER

      Appellant’s brief was due July 17, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 16, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).
PER CURIAM